Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 4 and 8-19 are found to be allowable over the prior art.  However, see Drawings note immediately below.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  concerning Figure 1, the instance of reference number “12” without an arrowed lead-line should be amended to read --24--. To avoid abandonment of the application, Applicant must make these drawing changes. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 4 and 14 regarding an explosion relief valve for a crankcase and related method of making a flame arrestor, wherein the valve includes a flame arrestor defining an enclosed perimeter of the explosion relief valve, wherein the flame arrestor has a plurality of metal sheet layers including a first metal sheet having a first repeating pattern of apertures and a second metal sheet having a Page 2 of 6Attorney Docket No.: PTM-P0001.1 second repeating pattern of apertures, the first repeating pattern of apertures being different from the second repeating pattern of apertures , in combination with the remaining limitations set forth respectively in Claims 4 and 14, are not disclosed nor taught by the prior art.
Concerning the closest related prior art, Hyun (KR 1020130063109 A) discloses a wound flame eruption prevention trap of the crank case for the internal combustion engine.  While Hyun discloses that various apertures are formed in layers of the trap (see Figure 6), the apertures of Hyun are all the same sizing.  
However, neither Hyun nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest a flame arrestor having a plurality of metal sheet layers including a first metal sheet having a first repeating pattern of apertures and a second metal sheet having a Page 2 of 6Attorney Docket No.: PTM-P0001.1 second repeating pattern of apertures, the first repeating pattern of apertures being different from the second repeating pattern of apertures. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant crankcase relief valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747